ACCEPTED
                                                                                                   03-16-00091-CV
                                                                                                         12445865
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              8/30/2016 2:05:46 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK


                                   NO. 03-16-00091-CV
                                                                               FILED IN
                                                                        3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                           IN THE COURT OF APPEALS                      8/30/2016 2:05:46 PM
                       FOR THE THIRD DISTRICT OF TEXAS                    JEFFREY D. KYLE
                                AUSTIN, TEXAS                                   Clerk




                     JAMES A. DAVIS & VERONICA L. DAVIS

                                                   Appellants,


                                              v.


       STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                      and GERALD KROUSE

                                                   Appellee.



                 APPELLEE, GERALD KROUSE ' S MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF




       Appellee. Gerald Krouse files this Motion for Extension of Time to File BrieL and

in support thereof. respectfully represents the following:

       I.     This is Appell ee' s second request for an extension of tim e in this appea l.

       2.     The current deadline for Appell ee to file hi s brief is September 9. 2016.

       3.     Appell ee. Gerald Krouse. requests an extension of time to file his Brie f


                                         Page I of 3
until and including October 7, 2016. This extension is needed to provide the attorney of

record for this Appellee more time to research and brief the necessary legal authorities

that are involved in responding to all issues raised in Appellant's Brief. This Motion is

not presented for purposes of delay, but so that justice may be done.

       The attorney of record for the Appellant has not responded to an e-mail sent on

Aug ust 29, 2016. which asked that attorney to advise if she has any objection to this

extension request. The attorney of record for the other Appellee has consented to this

Motion by e-mail.

       WHEREFORE. Appellee respectfully requests the Court to extend Appellee's

deadline for tiling hi s Brief until and including October 7, 2016.

                                    Respectfully submitted,

                                    MACINN ES, WHIGHAM & SIEFKEN
                                    3305 Northland Dr.. Ste. 205
                                    Austin. Texas 78731
                                    512-477-6813 Te lephone
                                    512-477-7573 Facsi1 ile




                                         Page 2 of 3
                         CERTIFICATE OF CONFERENCE

        I, Gregory A. Whigham, sent an e-mail on August 29, 2016, to Veronica L. Davis,
the attorney of record for the Appellant, inquiring whether there was any objection to this
extension request. That attorney has not responded to that e-mail. I have conferred with
Edward F. Kaye, the attorney of record for the other Appellee, by e-mail and he does not
oppose this Motion.




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and exact copy of the foregoing document was
forwarded by e-mail on August 30, 2016, to the following counsel of record:

Veronica L. Davis
226 N. Mattson
West Columbia, Texas 77486
Facsimile: 979-345-5461
vld57atal@vahoo.com
Counsel for Appellants

Edward F. Kaye
Skelton & Woody
248 Addie Roy, Bldg. B., Ste. 302
Austin, Texas 78746
Facsimile: 512-651-7001
ekave@ skeltonwoody.com
Counsel for Appellee,
State Farm Mutual Automobile
1nsurance Company




                                        Page 3 of 3